Case 3:20-cv-01287-DWD Document 60 Filed 08/11/21 Page 1 of 3 Page ID #257




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANDRA SCOTT,                                )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )   Case No. 3:20-cv-1287-DWD
                                              )
 GLOBAL VASION, INC.,                         )
 AMAZON.COM, INC.,                            )
                                              )
        Defendants.                           )

            ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

DUGAN, District Judge:

       Plaintiff Sandra Scott brings claims against Defendants Global Vasion, Inc.

                                                  d to the sale of electrically heated socks

which she alleges caused the death of her father, Floyd Scott. (Doc. 1) Global Vasion,

represented by attorneys from Lewis Rice, LLC, filed its answer to the complaint on

January 28, 2021. (Doc. 22) On March 25, the Court granted Lewi

withdraw as counsel for Global Vasion. (Doc. 41) On the same day, the Court entered an

order advising Global Vasion that it cannot proceed pro se because it is a corporation, that

it must appear through new counsel by April 15, and that the failure to do so may result

in an entry of default and default judgment. (Doc. 42) Both orders entered on March 25

were sent to Global Vasion.

       Global Vasion did not appear through new counsel, and the Clerk of Court entered

                                                  of default was sent to Global Vasion on

the same day. On July 8, Plaintiff filed a motion for default judgment on Counts I, II, and
Case 3:20-cv-01287-DWD Document 60 Filed 08/11/21 Page 2 of 3 Page ID #258




                                                 out prejudice Count III and IV pursuant to

Federal Rule of Civil Procedure 41(a)(2) (Doc. 58). 1 Plaintiff served her motion for default

judgment on Global Vasion. (Doc. 59 at 3) To date, Global Vasion has not appeared to

defend this action since its counsel withdrew in March.

       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332. Venue is proper under 28 U.S.C. § 1391 beca

claims occurred within the Sothern District of Illinois. The Court finds that Plaintiff has

                                                 rsuant to Federal Rule of Civil Procedure

55(a). Her Rule 55(b) motion for default judgment is in proper form and has been sent to

Global Vasion as required by Local Rule 55.1(b). As a result, the Court further finds that

a default judgment should enter against Global Vasion at this time.

       Having determined that a default judgment should enter, the Court must

determine the appropriate relief to award, which is best accomplished by setting a

hearing to determine damages. At the hearing, Plaintiff may present any evidence or

testimony related to damages she is owed for her injuries in this action. Plaintiff is

reminded that, pursuant to Ru                                  must not differ in kind from,



hearing on damages be held at the conclusion of this case. (Doc. 59 at 2)

       For the above-stated reasons, the Court GRANTS

59) and enters judgment against the Defendant Global Vasion on the issue of liability. At




1


                                             2
Case 3:20-cv-01287-DWD Document 60 Filed 08/11/21 Page 3 of 3 Page ID #259




the question of damages. Counts III and IV are DISMISSED without prejudice. The

Clerk of Court is DIRECTED to send a copy of this Order to Defendant Global Vasion,

Inc. at its last known address.

       SO ORDERED.

       Dated: August 11, 2021

                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                        3
